In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-19-00319-CV


                    IN RE KERRANCE RAMONE BROWN, RELATOR

                                 ORIGINAL PROCEEDING

                                    September 24, 2019

                              MEMORANDUM OPINION
                      Before CAMPBELL and PIRTLE and PARKER, JJ.


       Relator Kerrance Ramone Brown, a Texas inmate proceeding pro se, filed a

petition for writ of mandamus but did not accompany his petition with the required filing

fee. By letter of September 9, 2019, we directed Brown to pay the filing fee of $155 or, in

lieu thereof, to comply with chapter 14 of the Civil Practice and Remedies Code by filing

an affidavit of indigence, an affidavit relating to previous filings, and a certified copy of his

inmate trust account statement. TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004

(West 2017). The letter notified Brown that this proceeding was subject to dismissal

without further notice should he fail to comply by September 19.
      On September 20, 2019, Brown filed an affidavit of indigence and a certified copy

of his inmate trust account statement.      However, Brown did not file an affidavit or

declaration describing his previous filings. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004.


      Unless a party is excused from paying a filing fee, the Clerk of this Court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or a declaration of

inability to pay costs in an appeal or original proceeding must also comply with chapter

14 of the Civil Practice and Remedies Code.          TEX. CIV. PRAC. & REM. CODE ANN.

§ 14.002(a). An inmate’s failure to comply with chapter 14 is grounds for dismissal of the

appeal or original proceeding. In re Johnson, No. 07-16-00354-CV, 2016 Tex. App.

LEXIS 11841, at *2 (Tex. App.—Amarillo Nov. 1, 2016, orig. proceeding) (per curiam)

(mem. op.).


      Because Brown has failed to pay the filing fee or comply with chapter 14 within the

time provided by this Court for compliance, his original proceeding is dismissed.


                                                        Per Curiam




                                             2